Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0056544 (“Garcia” or “G”) in view of US 2016/0156092 (“Nakagawa” or “N”).
Regarding claim 2, G teaches a closed cavity printed circuit board (the system of fig 1) comprising: a substrate layer (154); a core layer (120) disposed over the substrate layer (as shown); a first layer (any adhesive used between 128+124+122 and 120) disposed between the substrate layer and the core layer (as it would be); and a second layer (any adhesive used between 114 and 120) disposed over the core layer (as it would be), a closed cavity extending through the core layer from a bottom of the core layer to a top of the core layer (the cavity between 114 and 128+124+122), the first and second layers respectively defining bottom and top walls of the closed cavity (as they would).
Nevertheless, G fails to teach adhesive to adhere 114, 128, 124, and 122 to 120.

Thus, it would have been obvious to employ adhesive to adhere 114, 128, 124, and 122 to 120.
The motivation would have been to employ a ubiquitous, well-known technique of adherence.
Regarding claim 3, the modified device described in regard to claim 1 would be such that the first and second layers are adhesive layers (as described above).
Regarding claim 4, the modified device described in regard to claim 1 would comprise a first metal layer (128+124+122) between the substrate and the first layer (as it would be) and a second metal layer (114) over the second layer (as shown), the first layer attaching the first metal layer to the bottom of the core layer and the second layer attaching the second metal layer to the top of the core layer (as described above).
Regarding claim 5, the modified device described in regard to claim 1 would be such that the second layer is part of a 2-layer board disposed on the core layer (110+114 can be considered a two-layer board; the adhesive layer under 114 can be considered part of that board).
Regarding claim 6, G fails to teach that at least one of the first and second layers includes a low-flow adhesive. However, it was old and well-known to employ low-flow adhesive in order to control the positioning of the adhesive.
Regarding claim 7, G fails to teach that the cavity is filled with air. However, it was old and well-known for patches to be air suspended in order to enhance antenna bandwidth (US 2010/0327068, 0074).

Regarding claim 9, G teaches a planar metal antenna (112) disposed above the second layer (as shown).
Regarding claim 10, G teaches that the closed cavity defines an antenna that radiates in a first direction (R2) and the planar metal antenna radiates in a second direction (R1) different than the first direction (as shown).
Regarding claim 11, G teaches a second core layer (116) between the planar metal antenna and the second layer (as shown).
Regarding claim 12, G teaches a radio frequency module comprising: a printed circuit board (the system of fig 1) including a substrate layer (154), a core layer (120) disposed over the substrate layer (as shown), a first layer (any adhesive used between 128+124+122 and 120) disposed between the substrate layer and the core layer (as it would be), and a second layer (any adhesive used between 114 and 120) disposed over the core layer (as it would be), a closed cavity extending through the core layer from a bottom of the core layer to a top of the core layer (the cavity between 114 and 128+124+122), the first and second layers respectively defining bottom and top walls of the closed cavity (as they would); and one or more components (130) configured to process radio frequency signals (as shown).
Nevertheless, G fails to teach adhesive to adhere 114, 128, 124, and 122 to 120.
However, N teaches using adhesive (6 of fig 2) to attach an antenna unit to a cavity (as shown).

The motivation would have been to employ a ubiquitous, well-known technique of adherence.
Regarding claim 13, G teaches a planar antenna (112) disposed over the second layer and spaced apart from the closed cavity (as shown), the closed cavity forming a second antenna (as shown with respect to R2).
Regarding claim 14, G teaches that the planar antenna radiates in a first direction (R1) and the second antenna radiates in a second direction (R2) different than the first direction (as shown).
Regarding claim 15, the modified device of claim 12 is such that the first and second layers are adhesive layers (as discussed above).
Regarding claim 16, the modified device described in regard to claim 12 would comprise a first metal layer (128+124+122) between the substrate and the first layer (as it would be) and a second metal layer (114) over the second layer (as shown), the first layer attaching the first metal layer to the bottom of the core layer and the second layer attaching the second metal layer to the top of the core layer (as described above).
Regarding claim 17, G teaches a wireless mobile device comprising: a printed circuit board (the system of fig 1) including a substrate layer (154), a core layer (120) disposed over the substrate layer (as shown), a first layer (any adhesive used between 128+124+122 and 120) disposed between the substrate layer and the core layer (as it would be), and a second layer (any adhesive used between 114 and 120) disposed over the core layer (as it would be), a closed cavity extending through the core layer 
Nevertheless, G fails to teach adhesive to adhere 114, 128, 124, and 122 to 120.
However, N teaches using adhesive (6 of fig 2) to attach an antenna unit to a cavity (as shown).
Thus, it would have been obvious to employ adhesive to adhere 114, 128, 124, and 122 to 120.
The motivation would have been to employ a ubiquitous, well-known technique of adherence.
Regarding claim 18, G teaches that the printed circuit board further comprises a planar antenna (112) over the second layer and spaced apart from the cavity (as shown).
Regarding claim 19, G teaches that closed-cavity antenna radiates in a first direction (R2) and the planar antenna radiates in a second direction (R1) different than the first direction (as shown).
Regarding claim 20, the modified device of claim 17 would be such that the first and second layers are adhesive layers (as described above).
Regarding claim 21, the modified device described in regard to claim 17 would comprise a first metal layer (128+124+122) between the substrate and the first layer (as it would be) and a second metal layer (114) over the second layer (as shown), the first layer attaching the first metal layer to the bottom of the core layer and the second layer attaching the second metal layer to the top of the core layer (as described above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845